Case 1:19-cr-00781-PKC Document 118 Filed 09/09/21 Page 1of1
Case 1:19-cr-00781-PKC Document117 Filed 09/09/21 Page i of 1

FREEMAN, NOOTER & GINSBERG

ATTORNEYS AT LAW

 

 

 

 

LOUIS M. FREEMAN 75 MAIDEN LANE
THOMAS H. NOOTER* SUITE 503

LEE A. GINSBERG NEW YORK, N.Y. 10038
NADJIA LIMANI (242} 608-0808

OF COUNSEL TELECOPIER (212) 962-9696

CHARLENE RAMOS
OFFICE MANAGER

September 8, 2021

Hon. P. Kevin Castel
U.S. District Judge
U.S. Courthouse

500 Pearl Street

New York, NY 10007

Re: U.S. vy. Terry Former
19 CR 781 (PKC)

 

Dear Judge Castel:

a
| We write to request modification of Mr. Former’s conditions of release to permit him to
travel from September 15 to September 20, 2021 from his home in Texas to Montgomery,
Alabama to visit his parents who reside at 3290 Glenn Drive, Millbrook, Alabama 36054. |
Cad te Tete . wa: .
\ AUSA Emily Deininger consents to this request on condition that (1) pre-trial agrees; (2)
Mr. Former reports immediately to pretrial prior to and after the trip; and (3) Mr. Former

1

provides pretrial with an itinerary, _ }

Mr. Former’s pretrial officer in Texas Matthew Simons does not object to this request.

Respectfully submitted,

/S/ Louis M, Freeman
Louis M. Freeman

 

 

 
